—Judgment, Supreme Court, New York County (Thomas Adams, J.), entered August 19, 1993, after a jury trial, in favor of plaintiff and against defendant in the amount of $5,000, together with interest, costs and disbursements, unanimously affirmed, without costs.
In this action for personal injury, tried to the jury solely on the issue of damages, plaintiffs evidence on the issue of damages consisted of his unsupported and inconsistent testimony of previous employment and medical treatment, his companion’s sometimes contradictory testimony concerning the duration of his hospital treatment after the accident and quality of life, and his medical expert’s testimony that much of the evidence supporting Ms diagnosis could be feigned. The jury was free to reject the expert witness’s testimony, even though uncontroverted, concerning the cause of plaintiffs injury, and its extent (see, Felt v Olson, 74 AD2d 722, 723, affd 51 NY2d 977) and to disbelieve plaintiffs own self-serving testimony, which was impeached by proof of a criminal record much more extensive than that plaintiff admitted to on direct examination. Upon review of the record, we find that the verdict is not against the weight of the evidence (Cohen v Hallmark Cards, 45 NY2d 493, 498-499), and that there is no basis to increase the verdict as inadequate (CPLR 5501 [c]). Concur—Rosenberger, J. P., Wallach, Kupferman, Ross and Williams, JJ.